Citation Nr: 1028690	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
December 16, 2004, to April 6, 2005.   
 
2.  Entitlement to an initial rating higher than 50 percent for 
PTSD for the period from April 7, 2005, to October 7, 2008.   
 
3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU rating) for the period prior to October 8, 
2008.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  He 
received various decorations evidencing combat including the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and April 2007 RO rating decisions.  The 
May 2005 RO decision granted service connection and a 30 percent 
rating for PTSD, effective December 16, 2004.  The April 2007 RO 
decision denied a TDIU rating.  

A March 2010 RO decision, continued a 30 percent rating for PTSD 
for the period from December 16, 2004, to April 6, 2005; assigned 
a 50 percent rating for PTSD for the period from April 7, 2005, 
to October 7, 2007; and assigned a 100 percent rating for PTSD 
for the period since October 8, 2008.  Since those grant do not 
represent a total grant of benefits sought on appeal, except for 
the period since October 8, 2008, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Additionally, the Board notes that, pursuant to the March 2010 RO 
decision (noted above), the RO also indicated that as a 100 
percent rating was granted for PTSD, the issue of entitlement to 
a TDIU rating was moot and would not be addressed.  The Board 
observes, however, that the RO solely assigned a 100 percent 
rating for PTSD for the period since October 8, 2008.  The Board 
observes that the Veteran actually claimed filed a claim for 
entitlement to a TDIU rating in January 2007.  The Board notes, 
therefore, that issue of entitlement to a TDIU rating for the 
period prior to October 8, 2008, still remains before the Board.  

The issue of entitlement to a TDIU rating is addressed in 
the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period from December 16, 2004, to October 7, 2008, 
the Veteran's service-connected PTSD has been manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms.  

2.  For the period from December 16, 2004, to October 7, 2008, 
the Veteran's service-connected PTSD was not productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have been 
continuously met for the period from December 16, 2004 to October 
7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the necessary 
information or evidence, if any, the claimant is to provide and 
what subset of the necessary information or evidence VA will 
attempt to obtain.  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in a December 2004 letter, the RO provided notice 
to the Veteran regarding what information and evidence is needed 
to substantiate the claim for service connection, and in a May 
2008 letter, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim for 
a higher rating, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need for the Veteran to advise VA of or 
submit any further evidence in his possession that pertains to 
the claim.  The May 2008 letter (noted above) also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in March 2010.  

Additionally, the Board notes that this appeal arises from the 
Veteran's disagreement with the initial rating assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, a remand for additional notification would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include: the Veteran's service 
personnel and treatment records; post-service private and VA 
treatment records; VA examination reports; and records from the 
Social Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified of and made aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file, which includes the following:  his contentions; service 
personnel and treatment records; post-service private and VA 
treatment records; VA examination reports; and SSA records.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the 
United States Court of Appeals for Veterans Claims (Court) has 
held that in determining the present level of disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversion 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global 
Assessment of Functioning (GAF) scores which clinicians have 
assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is 
meant to reflect an examiner's assessment of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, neglects 
family, and is unable to work).  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job).  A GAF score of 51 to 60 
indicates the examiner's assessment of moderate symptoms (e.g., a 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126.

A May 2005 RO decision granted service connection and a 30 
percent rating for PTSD, effective December 16, 2004.  A March 
2010 RO decision continued a 30 percent rating for PTSD for the 
period from December 16, 2004, to April 6, 2005; assigned a 50 
percent rating for PTSD for the period from April 7, 2005, to 
October 7, 2007; and assigned a 100 percent rating for PTSD (a 
full grant of benefits) for the period since October 8, 2008.  

Thus, the Board must consider whether the Veteran is entitled to 
a rating in excess of 30 percent for the period from December 16, 
2004, to April 6, 2005, and a rating in excess of 50 percent for 
the period from April 7, 2005 to October 7, 2008.  

VA treatment records dated in March 2005 show treatment for 
several disorders.  

A March 2005 VA psychiatric examination report notes that the 
Veteran had essentially no history of a psychiatric diagnosis or 
treatment.  He reported that he had never been hospitalized for a 
psychiatric disorder and that he had never taken psychiatric 
medication nor participated in any type of counseling.  The 
Veteran indicated that he worked as a construction electrician 
for thirty years and that he just recently retired.  He stated 
that he currently resided with a hunting buddy in a hunting camp 
that he had purchased a number of years ago.  The Veteran 
reported that he was married two times to the same woman, the 
first time for sixteen years, and the second time for seven 
years.  He indicated that he had been divorced for the past 10 
years.  He stated that he had two children and that he got along 
well with his children.  The Veteran related that he also had two 
sisters and that he got along okay with them.  He indicated that 
he did have a number of buddies who he would hunt with and that 
his preferred recreational activity was bow hunting.  It was 
noted that the Veteran had also recently joined a motorcycle 
club, which apparently involved a group of Vietnam Veterans and 
police offices.  The Veteran reported that he obtained a high 
school diploma before being drafted into the Marines.  

The examiner reported that the Veteran was casually dressed and 
that he displayed good grooming and hygiene.  The examiner stated 
that the Veteran was polite and cooperative throughout the 
evaluation process and that a rapport was easily established and 
maintained.  The examiner indicated that the Veteran was alert 
and oriented times four and that he did not display any obvious 
deficits in thinking or memory.  The examiner remarked that the 
Veteran had a good speaking vocabulary and that his speech was 
logical, as well as focused, at all times.  It was noted that 
when asked to describe his typical mood, the Veteran described 
himself as calm and his temper as controlled.  

The Veteran also reported that he experienced bouts of anxiety 
when he was in crowds of people.  He stated that loud noises were 
particularly disturbing to him, as he was reminded of Vietnam.  
The Veteran indicated that his sleep was not good.  He reported 
that he would wake up frequently and that he had difficulty 
getting to sleep.  The Veteran described his energy level as 
medium and rated his self esteem as in the middle.  He remarked 
that his self confidence was an eight on a scale of one to ten.  
It was noted that the Veteran described his concentration as 
varying.  The examiner indicated that the Veteran did not display 
any gross deficits in immediate, short, or long-term memory.  It 
was noted that the Veteran reported that he had some feelings of 
hopelessness and helplessness, but that he denied that he ever 
felt worthless.  The examiner stated that the Veteran denied that 
he was suicidal and that the denied ever being homicidal or ever 
being assaultive.  The examiner remarked that the Veteran 
appeared to suffer from mild dysphoria.  

The Veteran discussed several combat experiences in some detail.  
He reported that he had intrusive memories of such experiences 
approximately two times per week.  It was noted by the examiner 
that the Veteran spontaneously cried during the course of the 
discussion.  The Veteran indicated that he would experiences a 
startle response when he heard any type of rapid fire sound such 
as a nail going off on a job site.  The Veteran stated that he 
had nightmares a number of times about seeing napalm and smelling 
it, and then waking up.  He also reported that he had suffered 
flashbacks a few times when he heard other Veterans talking about 
Vietnam experiences.  The examiner noted that when the Veteran 
was asked about loss of interest in previously rewarding 
activities, he stated that he did not hunt for the first eight 
years after service, but that he presently hunted with a bow and 
arrow instead of a gun.  As to hobbies, the Veteran reported that 
he enjoyed hunting, fishing, and riding his motorcycle, as well 
as working on a hot rod that he owned.  The diagnosis was PTSD.  
A GAF score of 62, for mild impairment of functioning was 
assigned.  The examiner commented that judging from the 
interview, alone, the Veteran did appear to meet the criteria for 
a diagnosis of PTSD, chronic.  The examiner remarked that the 
Veteran appeared to be mildly impaired in his overall 
functioning.  The examiner reported that the Veteran had a 
history of sleep disturbance and bouts of anxiety.  

Private and VA treatment records dated from April 7, 2005, to May 
2008, show that the Veteran was treated for his service-connected 
PTSD on numerous occasions.  For example, an April 7, 2005, VA 
treatment entry related a diagnosis of PTSD.  A current GAF score 
of 56 was assigned with a GAF score in the past year listed as 
also 56.  The examiner reported that the Veteran was well 
groomed, cooperative, and calm.  It was noted that the Veteran's 
affect was appropriate and sad and that his mood was depressed 
(mild to moderate) and anxious.  The examiner stated that the 
Veteran's speech was normal and that his thought process was 
intact.  The examiner stated that there were no delusions or 
hallucinations present and that the Veteran did not have suicidal 
or homicidal ideation.  The examiner indicated that the Veteran 
was fully oriented to place, person, and situation, and that he 
had no self perception impairment.  The examiner reported that 
the Veteran's immediate, recent, and remote memory was intact.  
The examiner related that the Veteran's abstraction, judgment, 
and insight, were all intact.  The examiner noted that the 
Veteran was divorced thirteen to fourteen years earlier and that 
he had two grown children.  The Veteran reported that he had been 
laid off from previous jobs because he did not get along with 
others.  He stated that he had been retired since December 2004 
due to chronic problems with his pancreas.  

A June 2005 VA treatment entry states, as to the mental status 
examination, that the Veteran was well groomed, cooperative, and 
calm.  The examiner reported that the Veteran's affect was sad 
and that his mood was depressed, although he verbalized insight 
regarding his symptoms.  The examiner indicated that the 
Veteran's speech was normal and that his thought process was 
intact.  It was noted that there were no hallucinations or 
delusions present.  The examiner reported that he did not have 
suicidal ideation or homicidal ideal.  The examiner stated that 
the Veteran was fully oriented to place, person, and situation, 
and that he had no self perception impairment.  The examiner 
indicated that the Veteran's immediate, recent, and remote memory 
was intact.  The examiner related that the Veteran's abstraction, 
judgment, and insight, were all intact.  The diagnosis was PTSD.  

In a June 2005 addendum to the June 2005 VA treatment entry, it 
was noted that the Veteran was divorced thirteen to fourteen 
years earlier.  He stated that he married his ex wife twice and 
that he had two children.  The Veteran reported that he felt that 
his attitude, short temper, and reclusiveness contributed to the 
demise of his marriage.  The Veteran reported that he was 
diagnosed in 1990 with a pancreatic condition and that he was 
operated on in 1993.  He stated that he retired in December 2004 
and that one year prior to his retirement, he began receiving 
disability benefits through his union.  The Veteran reported that 
he experienced issues during his work history.  He indicated that 
he did not take orders or directions well, especially from 
inexperienced people.  He remarked that he had used angry words 
with others and had walked off job sites at times.  The Veteran 
related that he had difficulty remembering assignments, which 
caused stress and anxiety for him.  He stated that he was fired 
from jobs three times between the 1990s and 2000 for angry 
behavior and that he was laid off for behavior eight times 
between 1990 and 2000.  As to a summary, it was noted that the 
Veteran was diagnosed with PTSD.  

A December 2005 report from S. H. Goodman, M.D., apparently for 
SSA purposes, related diagnoses including PTSD and depression.  A 
GAF current GAF score of 40 was assigned, with a GAF score of 40 
assigned for the previous year.  Dr. Goodman indicated that the 
Veteran had signs and symptoms of poor memory; sleep disturbance; 
personality change; mood disturbance; emotional lability; social 
withdrawal or isolation; decreased energy; recurrent panic 
attacks; anhedonia or pervasive lost of interest; feelings of 
guilt and worthlessness; difficulty thinking or concentrating; 
and suicidal ideation or attempts.  Dr. Goodman also reported 
that the Veteran also had symptoms of intrusive recollections of 
a traumatic experience; generalized persistent anxiety; and 
hostility and irritability.  Dr. Goodman indicated that the 
Veteran had classic symptoms of PTSD and dysthymia.  It was also 
noted that the Veteran's mood was irritable and dysthymic and 
that his affect was blunted.  Dr. Goodman commented that the 
Veteran would have difficulty working at a regular job.  Dr. 
Goodman stated that the Veteran's PTSD and depression made it 
difficult for him to concentrate and to work under supervision 
and that his medications were sedative and would place him at 
risk for injury and death.  

A January 2006 decision by the SSA granted disability benefits 
and noted that the Veteran's PTSD and depression were severe 
impairments.  The decision indicated that Dr. Goodman testified 
at the Veteran's SSA hearing as a medical expert and that he 
reported that the Veteran was further disabled from working on a 
regular and reliable basis due to his psychiatric impairments.  

A May 2006 VA treatment entry related a GAF score of 49 and a 
July 2006 entry noted a GAF score of 47.  

A January 2007 VA treatment report indicated that the Veteran was 
well groomed, cooperative, and calm.  The examiner stated that 
the Veteran's affect was appropriate and sad and that his mood 
was depressed.  The examiner reported that the Veteran's speech 
was normal, that his thought process was intact, and that he did 
not have delusions or hallucinations.  As to suicidal ideation, 
the examiner reported that the Veteran denied suicidal ideation 
at the time of the session, but that he admitted to suicidal 
ideation (without a plan) occurring at least once per month.  The 
examiner noted that that the Veteran stated that his suicidal 
thoughts were triggered by depression, guilt, and feelings that 
his life was not moving ahead.  It was noted that the Veteran did 
not have homicidal ideation.  The examiner reported that the 
Veteran's insight and judgment were intact.  The diagnosis was 
PTSD and a GAF score of 45 was assigned.  

An April 2007 VA treatment report referred to similar 
symptomatology as the January 2007 VA treatment report noted 
above.  The Veteran denied that he had suicidal ideation at the 
time of the session, but admitted that he had two episodes of 
suicidal ideation over the past couple of months.  It was noted 
that the Veteran denied that he had a plan and that he was able 
to voice insight regarding his thoughts.  The diagnoses were PTSD 
and depression.  

A June 2007 VA treatment entry noted that the Veteran reported 
that he had been feeling more depressed.  The impression included 
PTSD and depression.  A May 2008 entry related diagnoses of PTSD, 
prolonged, combat related, and depression, recurrent, moderate.  

The medical evidence for the period from December 16, 2004, to 
October 7, 2008, shows that the Veteran has been divorced for 
over fifteen years and that he has two children.  He reports that 
he gets along well with his children.  He retired in December 
2004 due to chronic problems with his pancreas.  He indicates 
that he has had problems with his employment in the past, 
including being fired and laid off because he could not get along 
with others; using angry words at others; and for walking off job 
sites.  The Veteran has received disability benefits from the SSA 
and has been noted by that organization to have severe 
impairments with his PTSD and depression.  A March 2005 VA 
psychiatric examination report indicated a GAF score of 62, 
suggesting mild symptoms.  The examiner stated that the Veteran 
appeared to be mildly impaired in his overall functioning.  A 
subsequent April 7, 2005, VA treatment entry indicated a GAF 
current score of 56, as well as a GAF score of 56 for the 
previous year, suggesting moderate symptoms.  

A December 2005 report from Dr. Goodman, apparently for SSA 
purposes, related a current GAF of 40, with a GAF score of 40 for 
the previous year.  A GAF score of 40 suggests some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, neglects 
family, and is unable to work).  Dr. Goodman reported that the 
Veteran had symptoms including poor memory, social withdrawal and 
isolations, suicidal ideation or attempts, and hostility and 
irritability.  
Dr. Goodman also commented that the Veteran would have difficulty 
working at a regular job.  Dr. Goodman stated that the Veteran's 
PTSD and depression made it difficult for him to concentrate and 
to work under supervision and that his medications were sedative 
and would place him at risk for injury and death.  

The Board further observes that VA treatment entries dated in May 
2006 and July 2006 indicated GAF scores of 49 and 47, 
respectively, suggesting serious symptoms.  The Board also notes 
that a January 2007 VA treatment report noted that the Veteran 
admitted to suicidal ideation (without a plan) occurring at least 
once per month.  The GAF score, at that time, was 45, also 
suggesting serious symptoms.  The Board observes that the Veteran 
also admitted to two episodes of suicidal ideation over the last 
couple of months pursuant to an April 2007 VA treatment entry.  

Viewing all the evidence, the Board finds that continuously for 
the period from December 16, 2004, to October 7, 2008, the 
disability picture most closely approximates a finding that the 
Veteran's PTSD is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
various symptoms, supporting a higher rating of 70 percent.  See 
38 C.F.R. § 4.7.  The Board notes, as discussed above, that the 
December 2005 report from Dr. Goodman indicated that the Veteran 
had symptoms such as poor memory, panic attacks, and suicidal 
ideation.  Additionally, January 2007 and April 2007 VA treatment 
records also indicated that the Veteran admitted to suicidal 
ideation.  

The Board cannot conclude based on the psychiatric symptomatology 
that the Veteran's PTSD is of such a severity as to produce total 
occupational and social impairment as required for a 100 percent 
rating for the period from December 16, 2004, to October 7, 2008.  
The evidence does not show symptoms such as persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or own 
name, that are indicative of a 100 percent rating.  Thus, the 70 
percent rating being assigned adequately addresses his PTSD 
symptomatology for the period from December 16, 2004, to October 
7, 2008.  

As this is an initial rating case, consideration has been given 
to "staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service connection, 
based on the facts found).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are not indicated in the present 
case, as the Board finds the Veteran's PTSD has continuously been 
70 percent disabling from December 16, 2004, (when service 
connection became effective), to October 7, 2008.  All the 
medical evidence cited above would only provide negative evidence 
against the claim for a rating above 70 percent for that period.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board notes the Veteran is currently retired and 
receiving benefits from the SSA.  The evidence does not reflect 
that the Veteran's PTSD, alone, has caused marked interference 
with employment (i.e., beyond that already contemplated in the 
assigned rating), or necessitated frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable for the period from December 
16, 2004 to October 8, 2008.  Based on the foregoing, the Board 
finds that referral for consideration of assignment of extra-
schedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).  

Thus, a higher rating to 70 percent, continuously from December 
16, 2004, to October 7, 2008, for PTSD is granted.  The Board has 
considered the benefit-of-the-doubt rule in making the current 
decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  


ORDER

A higher rating of 70 percent, but not greater, is granted for 
PTSD continuously from December 16, 2004, to October 7, 2008, 
subject to the laws and regulations governing the disbursement of 
monetary benefits.


REMAND

The other issue on appeal is entitlement to a TDIU rating for the 
period prior to October 8, 2008.  The Board finds that there is a 
further VA duty to assist the Veteran in developing evidence 
pertinent to that claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

As discussed above, the Board has granted a higher rating of 70 
percent for PTSD for the period from December 16, 2004, to 
October 7, 2008.  Given this change in circumstances, and to 
accord the Veteran due process, the RO should readjudicate the 
issue of entitlement to a TDIU rating for the period prior to 
October 8, 2008.  

Further, as the Veteran was unemployed prior to October 8, 2008, 
and his service-connected disabilities satisfied the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board finds 
that VA must obtain a medical opinion to determine whether it is 
at least as likely as not that his service-connected 
disabilities, and particularly, his PTSD, render him unable to 
secure or follow a substantially gainful occupation because 
soliciting such an opinion is necessary to adjudicate this claim.  
Thus, the Board has no discretion and must remand this matter to 
afford the Veteran a VA examination, the report of which must 
address the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, these issues are REMANDED for the following:  

1.  Forward the claims file for review by an 
appropriate examiner for the purpose of 
ascertaining the cumulative impact of the 
Veteran's service- connected disabilities on 
his unemployability for the period prior to 
October 8, 2008.  No further examination of 
the Veteran is necessary unless the examiner 
determines otherwise.  The examiner must 
evaluate and discuss the effect of all of the 
Veteran's service-connected disabilities 
jointly on the Veteran's employability.  The 
examiner should opine as to whether the 
Veteran's service-connected disabilities, and 
in particular, his PTSD, without 
consideration of his non-service-connected 
disabilities, render him unable to secure or 
follow a substantially gainful occupation for 
the period prior to October 8, 2008.  
Finally, if the Veteran's service-connected 
disabilities are not found to cumulatively 
render him unemployable for that period, the 
examiner should suggest the type or types of 
employment in which the Veteran would have 
been capable of engaging with his service-
connected disabilities, given his skill set 
and educational background.  

2.  Thereafter, readjudicate the claim for 
entitlement to a TDIU rating for the period 
prior to October 8, 2008.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


